Notice of Pre-AIA  or AIA  Status
Claims 1-6 are objected to because of the following informalities: 
  As to claim 1, p. 17, line 9, “direction of” is objected to because -- arrival --  appears to be missing after “direction of”.
Appropriate correction is required.
Claims 2-6 depend from the objected antecedent claim.
Claims 1-6 would be allowable if amended to overcome the objection(s).
The following is an examiner's statement of reasons for allowance: the prior art fails to render obvious the claimed spatial spectrum estimation method with enhanced degree-of-freedom based on block sampling tensor construction for coprime planar array including for one block sample, a second-order cross-correlation tensor of the received tensor signals of the sub-arrays within the block sampling range is calculated; an augmented non-uniform virtual array from the cross-correlation tensor is obtained, and the equivalent signals of the augmented virtual array can be obtained; the block sampling equivalent signals of the virtual uniform array W is obtained;  a fourth-order auto-correlation tensor of the block sampling coarray tensor is calculated; CANDECOMP/PARACFAC decomposition is performed on the fourth-order auto-correlation coarray tensor to extract multi-dimension features; a tensor spatial spectrum function with enhanced degree-of-freedom is constructed according to the obtained signal subspace and the noise subspace, to obtain the spatial spectrum estimation corresponding to the two-dimensional direction-of-arrival.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976. The examiner can normally be reached Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.